Case 3:17-cr-00116-LRH-WGC Document 25-2 Filed 11/07/18 Page 1 of 8




                       Exhibit B

     Omniel Robaina Ortiz
     Case 3:17-cr-00116-LRH-WGC
        Case                    Document5525-2
             3:18-cr-00071-RWG Document         Filed
                                            Filed     11/07/18
                                                  11/07/18      Page
                                                             Page 1 of27of 8



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

United States of America,

              Plaintiff,


       v.                                                       Case No.: 3:18-CR-00071-RWG


Omniel Robaina Ortiz,

              Defendant.

                           MEMORANDUM ORDER AND OPINION

       Arguing that the Immigration Judge that ordered him removed lacked jurisdiction to

conduct his removal proceedings, Defendant moves to dismiss the Indictment charging him with

illegal reentry under 8 U.S.C. § 1326(a). Defendant asserts that the Government cannot meet its

burden as it cannot demonstrate a valid order of removal upon which his charge is predicated.

Having reviewed all papers herein, the court GRANTS the motion.

                                       BACKGROUND

       Defendant, a Cuban national, entered the United States on or about January 9, 1996 and

obtained relief under the Cuban Refugee Protection Act. Thereafter, he committed several

crimes, which served as the basis for subsequent removal proceedings. On June 8, 1998, a notice

to appear issued, alleging that Defendant was removable under 18 U.S.C. § 1182(a)(2)(B).

Defendant’s notice to appear ordered that he appear before an Immigration Judge at a time and

place “To Be Calendared At A Later Date.” After appearing at his removal proceedings via

video conference on September 15, 1998, an Immigration Judge ordered Defendant removed

from the United States. However, Cuba declined to issue travel documents and Defendant

remained in the United States.
     Case 3:17-cr-00116-LRH-WGC
        Case                    Document5525-2
             3:18-cr-00071-RWG Document         Filed
                                            Filed     11/07/18
                                                  11/07/18      Page
                                                             Page 2 of37of 8



       Nearly two decades later, on May 15, 2017, Defendant allegedly entered Canada and

attempted to return to the United States on April 17, 2018. As a result, the United States brought

this action against Defendant, charging him with illegal reentry pursuant to 8 U.S.C. § 1326(a).

Indictment, ECF No. 11 (May 2, 2018).

       Defendant now moves for dismissal, Mot. to Dismiss Indictment, ECF No. 40 (Oct. 2,

2018), primarily arguing that “[s]ince [he] was never legally ordered removed from the United

States, he can’t be charged with illegal reentry,” Mem. in Support of Mot. to Dismiss Indictment

2, ECF 41 (Oct. 2, 2018). The Government responds: (1) that jurisdiction properly vested with

the Immigration Judge such that there is indeed a valid order of removal on which to base the

current criminal action and (2) Defendant has failed to satisfy the requirements to mount a

collateral attack on his order of removal, see 8 U.S.C. § 1326(d). Resp. to Def.’s Mot. to

Dismiss Indictment, ECF No. 51-1 (Oct. 23, 2018).

                                          DISCUSSION

       Defendant’s ostensible charging document lacked the elements required of a notice to

appear—specifically, the time and place at which the removal proceedings would be held—and,

thus, did not confer jurisdiction upon the Immigration Judge. As a result, the Immigration Judge

did not have the authority to enter an order of removal and the Government cannot not now bring

a charge of illegal reentry based on that removal order. Accordingly, the motion is granted and

the Indictment is dismissed.

       In order to convict under 8 U.S.C. § 1326(a), the Government must prove three elements:

“that the defendant (1) is an alien, (2) was previously deported, and (3) has re-entered the United

States without proper permission.” United States v. Rodriguez-Arreola, 270 F.3d 611, 619 n.15

(8th Cir. 2001) (quoting United States v. Gomez–Orozco, 188 F.3d 422, 425 (7th Cir. 1999)).



                                               -2-
     Case 3:17-cr-00116-LRH-WGC
        Case                    Document5525-2
             3:18-cr-00071-RWG Document         Filed
                                            Filed     11/07/18
                                                  11/07/18      Page
                                                             Page 3 of47of 8



Defendant disputes the second element, arguing that without a lawful order of removal, the

Government cannot now prosecute its charge of illegal reentry.1 As such, Defendant moves for

dismissal and the court will grant that motion if the Indictment fails to recite facts sufficient to

prove the essential elements of the offense charged. See Fed. R. Crim. P. 12(b)(3)(B)(v), 7(c)(1).

       Title 8 U.S.C. § 1229a grants Immigration Judges the authority to “conduct proceedings

for deciding the inadmissibility or deportability of an alien.” 8 U.S.C. § 1229a(a)(1). Such

proceedings “shall be the sole and exclusive procedure for determining whether an alien may be

admitted to the United States or, if the alien has been so admitted, removed from the United

States.” 8 U.S.C. § 1229a(a)(3). Per the regulations governing the Immigration Court’s rules of

procedure, “[j]urisdiction vests, and proceedings before an Immigration Judge commence, when

a charging document is filed . . . .” 8 C.F.R. § 1003.14(a). A “charging document” is “the

written instrument which initiates a proceeding before an Immigration Judge” and “include[s] a

Notice to Appear . . . .” 8 C.F.R. § 1003.13. In turn, 8 U.S.C. § 1229 proscribes the process by

which removal proceedings are to be initiated. That section, titled “initiation of removal

proceedings,” requires that written notice be provided to noncitizens subject to removal

proceedings specifying, inter alia, “[t]he time and place at which the proceedings will be held.”

8 U.S.C. § 1229(a)(1)(G)(i). Section 1229(a) also allows for a “change or postponement in the

time and place of [the] proceedings” so long as written notice is provided either in person or via

the mail. 8 U.S.C. § 1229(a)(2)(A).




       1
          Defendant also raises a separate challenge to his removal proceedings, claiming a
violation of his due process rights due to a failure to provide him with a transcript of his hearing
in front of the Immigration Judge. However, because Defendant’s motion is resolved based on
his jurisdictional challenge, the court does not reach the merits of this second claim.
                                                 -3-
     Case 3:17-cr-00116-LRH-WGC
        Case                    Document5525-2
             3:18-cr-00071-RWG Document         Filed
                                            Filed     11/07/18
                                                  11/07/18      Page
                                                             Page 4 of57of 8



       In a recent case that considered the sufficiency of a notice to appear to trigger the stop-

time rule for the purposes of obtaining post-removal relief—cancellation of removal2—the

Supreme Court opined on the requisites needed for a document to serve as a notice to appear

under 8 U.S.C. § 1229(a). Pereira v. Sessions, 138 S. Ct. 2105 (2018). Pereira held that “[a]

putative notice to appear that fails to designate the specific time or place of the noncitizen’s

removal proceedings is not a ‘notice to appear under section 1229(a),’ and so does not trigger the

stop-time rule.” Id. at 2113–14. Accordingly, the Court found the notice to appear at issue to be

insufficient due to its want for such time and place specifications.

       District courts are split as to whether Pereira’s holding similarly invalidates a notice to

appear in this context.3 While the Court in Pereira sought to answer the narrow question before

it, the Supreme Court stated in no uncertain terms that a notice to appear “that does not inform a

noncitizen when and where to appear for removal proceedings is not a ‘notice to appear under

section 1229(a).’” Id. at 2110. Defendant’s purported notice to appear lacked a constituent part:

“[t]he time and place at which the proceedings will be held.” 8 U.S.C. § 1229(a)(1)(G)(i). As

such, it lacked an essential characteristic required of notices to appear—a literal notice of when

and where to appear, see Pereira, 138 S. Ct. at 2116–17 (“Failing to specify integral information

like the time and place of removal proceedings unquestionably would ‘deprive [the notice to

appear] of its essential character.’”)—rendering the document deficient under section 1229(a).



       2
          In order to establish eligibility for cancellation of removal, a noncitizen ordered
removed must demonstrate physical presence “in the United States for a continuous period of not
less than 10 years,” 8 U.S.C. § 1229b(b)(1)(A), but that period “shall be deemed to end . . . when
the alien is served a notice to appear under section 1229(a) of this title,” 8 U.S.C. § 1229b(d)(1).
        3
          Compare, e.g., United States v. Virgen-Ponce, 320 F. Supp. 3d 1164 (E.D. Wash. 2018),
and United States v. Cruz-Jimenez, No. 17-cr-63, 2018 WL 5779491 (W.D. Tex. Nov. 2, 2018),
with United States v. Romero-Colindres, No. 18-cr-415, 2018 WL 5084877 (N.D. Ohio Oct. 18,
2018), and United States v. Larios-Ajualat, No. 18-cr-10076, 2018 WL 5013522 (D. Kan. Oct.
15, 2018). Neither this circuit nor its district courts have addressed this issue after Pereira.
                                                -4-
     Case 3:17-cr-00116-LRH-WGC
        Case                    Document5525-2
             3:18-cr-00071-RWG Document         Filed
                                            Filed     11/07/18
                                                  11/07/18      Page
                                                             Page 5 of67of 8



       This is precisely what the Government alleges initiated proceedings against Defendant

and conferred jurisdiction on the Immigration Judge: a notice to appear under section 1229(a).

And the regulations make plain that a charging document is that which initiates proceedings. See

8 C.F.R. § 1003.13. Yet, the document served on Defendant did not meet the requirements of a

notice to appear and therefore could not act as the “charging document” needed to confer

jurisdiction on the Immigration Judge. Both here and elsewhere, it is the notice to appear that

initiates removal proceedings. 8 C.F.R. § 1003.13; see also Haider v. Gonzales, 438 F.3d 902,

907 (8th Cir. 2006) (stating that “the [notice to appear] and the [notice of hearing] . . . combined

to provide [] requisite notice” but it was the “[notice to appear] [that] initiated removal

proceedings . . . .” (emphasis added)). There is nothing to suggest—and the Government has not

argued—that an invalid notice to appear can serve as a charging document, thereby conferring

jurisdiction on the Immigration Judge.

       When there is no valid charging document, the Immigration Judge does not have

jurisdiction to conduct removal proceedings. And “[w]hen the [Immigration Judge] lacks

jurisdiction, his decisions are nullities.” Puc-Ruiz v. Holder, 629 F.3d 771, 782 (8th Cir. 2010);

see also Shongunle v. Holder, 336 F. App’x 322, 324–25 (4th Cir. 2009) (due to a failure to file a

notice to appear, the Immigration Judge never had jurisdiction and so “could not order

[petitioner] to do anything.”). So, when an Immigration Judge enters an order of removal

without a charging document granting jurisdiction, that order of removal is invalid. See United

States v. Yan Naing, 820 F.3d 1006, 1009 (8th Cir. 2016) (“It is not usual for courts to call an

order ‘invalid’ unless the entity that rendered it was without jurisdiction to do so . . . .” (emphasis

added)). Just as an Immigration Judge’s decision made after jurisdiction divested would be




                                                 -5-
     Case 3:17-cr-00116-LRH-WGC
        Case                    Document5525-2
             3:18-cr-00071-RWG Document         Filed
                                            Filed     11/07/18
                                                  11/07/18      Page
                                                             Page 6 of77of 8



invalid, see Puc-Ruiz, 629 F.3d at 782, so too is such a determination made before jurisdiction

has vested.

       One of the few cases in the Eighth Circuit to address the jurisdiction of an Immigration

Judge, decided more than a decade before Pereira, does not foreclose the result reached here.

While that case held that a deficient notice to appear “was sufficient to initiate removal

proceedings . . . and thereby vest the Immigration Court with jurisdiction,” Haider, 438 F.3d at

909–10, it does not control the instant motion. The Eighth Circuit there presumed the validity of

the petitioner’s notice to appear, and instead focused primarily on the idea that a noncitizen could

not defeat jurisdiction by changing residences. See id. at 908. Therefore, Pereira goes a step

beyond Haider’s holding and now clarifies the requisite elements needed for a document to

amount to a notice to appear.

       The Government argues that Pereira’s holding was limited to the context of the stop-time

rule. However, Pereira held that “[a] putative notice to appear that fails to designate the specific

time or place of the noncitizen’s removal proceedings is not a ‘notice to appear under section

1229(a),’ and so does not trigger the stop-time rule.” 138 S. Ct. at 2113–14 (emphasis added).

Put another way, the Supreme Court stated that a notice to appear is invalid without designating

the time and place and it was on this basis that the stop-time rule was not triggered. Indeed, the

Court did not limit its analysis to notices to appear entered pursuant to section 1229b(d)(1)(A)’s

stop-time rule. Rather, Pereira focused on the structure of section 1229(a) as a whole and

applied its analysis to all notices to appear “under section 1229(a).” Id. at 2114.

       Last, section 1326 requires that any noncitizen collaterally attacking an order of removal

in the course of a criminal proceeding demonstrate three elements: (1) exhaustion of

administrative remedies, (2) deprivation of the opportunity for effective judicial review, and (3)



                                                -6-
     Case 3:17-cr-00116-LRH-WGC
        Case                    Document5525-2
             3:18-cr-00071-RWG Document         Filed
                                            Filed     11/07/18
                                                  11/07/18      Page
                                                             Page 7 of87of 8



fundamental unfairness in the entry of the order. 8 U.S.C. § 1326(d). However, the Eighth

Circuit has acknowledged that “an order could be collaterally attacked if the [body] acted beyond

its jurisdiction.” United States v. Mendez-Morales, 384 F.3d 927, 930 (8th Cir. 2004) (citing

Estep v. United States, 327 U.S. 114, 122–23 (1946)). The exhaustion and judicial review

requirements are directed at examining decisions that may not comport with due process, see

United States v. Mendoza-Lopez, 481 U.S. 828 (1987), and surely that standard requires an

Immigration Judge’s decision be anchored in an exercise of proper jurisdiction. Because

Defendant’s removal order was entered ultra vires, there was no legitimate order from which

Defendant could perfect an appeal.4 As a result, Defendant need not satisfy section 1326(d)’s

strict requirements because the Immigration Judge lacked jurisdiction from the outset.

                                CONCLUSION AND ORDER

       Failure to comply with section 1229(a) makes Defendant’s notice to appear defective

and, therefore, deprived the Immigration Judge of the jurisdiction necessary to enter an order of

removal. Thus, the Government cannot prove section 1326(a)’s requirement that it show

Defendant’s removal as an element of the offense. As such, the court GRANTS Defendant’s

motion and dismisses the Indictment without prejudice.

       So ordered.

       Dated this 6th day of November, 2018.



                                                                          /s/ Richard W. Goldberg
                                                                              Richard W. Goldberg
                                                                                      Senior Judge



       4
          Inasmuch as Defendant must show prejudice, see United States v. Rodriguez, 420 F.3d
831, 834 (8th Cir. 2005), he has done so in that his invalid removal order would not have issued
but for the ultra vires proceeding conducted by the Immigration Judge.
                                               -7-
